The plaintiff had served as policeman in Newbern from July 1865 to March 1866, under an appointment by persons, who, during that time, acted as Mayor and Commissioners of the City under an appointment by Governor Holden, whilst Provisional Governor.
Under the instructions of his Honor there was a verdict and judgment for the plaintiff; and the defendant appealed.
Upon the subjugation of North Carolina in 1865, the functions of the State government and of all municipal corporations which constituted a part of the State government, was suspended. In this condition of anarchy the President of the United States rightfully established a Provisional Government, invested with power to regulate the police of the State, to administer justice, etc.: Cooke v. Cooke, 61 N.C. 583, and the authorities therein cited. By virtue of such power the Provisional Governor appointed and commissioned certain municipal officers in the City of Newbern, *Page 516 
who employed the plaintiff as a policeman. The plaintiff performed the duties assigned him, and the City of Newbern received the benefit of his services, and is liable for his claim for compensation.
In order that no difficulties might arise about questions like the present, the acts of municipal officers of towns and other (665) officers and agents of the late Provisional Government were declared valid by the Convention of 1865, and the Legislature of 1866; See Ordinance of Oct. 18th 1865; Acts 1866, ch. 36, § 1; Const. Art. 4, § 24.
There is no error.
Per curiam.
Judgment affirmed.
Cited: Paul v. Carpenter, 70 N.C. 507.